DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 13-16 are directed to an invention that is independent or distinct from the invention originally claimed (see restriction below). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claims 13-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a reagent disk, a reagent dispensing mechanism, an incubator this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Laska et al (US 5104808 A; hereinafter “Laska”; already of record). Laska teaches an automatic analysis apparatus (Laska; Abstract; diagnostic instrument) comprising: a reagent disk (Laska; col. 5, line 34; Fig. 2; reagent wheel 44) which accommodates a plurality of reagent bottles (Laska; col. 5, lines 34-35; Fig. 2; adapted to receive a plurality of reagent cartridges 52) in each of which a plurality of suction ports are arranged along a center line (Laska; col. 6, line 34; Fig. 3; six reagent aspirate positions 122), and which rotates around a central axis in a circumferential direction to transport a reagent bottle to a desired position (Laska; col. 6, lines 21-23; Fig. 3; Reagent wheel 44…rotate bidirectionally about shaft 48); a reagent dispensing mechanism (Laksa; col. 6, lines 9-10; Fig. 1, 2; A pipetting device 28); first and second marks are disposed on a surface of the reagent disk, at least one mounting position of the reagent bottle on the reagent disk (Laska; col. 5, lines 34-35; Fig. 2; adapted to receive a plurality of reagent cartridges 52), the first and second marks sandwiching the mounting position of the reagent bottle (Laksa; col. 6, lines 9-13, 27; Fig. 2, 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…an arc 106 intersecting all three wheels; examiner notes that the “marks” are interpreted as a region of space, thus the first mark is interpreted as position 122 with the sample cup and the second mark is interpreted as reaction vessel 108 wherein the reagent cartridge is sandwiched between); and an incubator (Laska; col. 6, lines 48-49; Fig. 2, 3; The reaction wheel 58 and its contents are thermally controlled at 37.degree. C).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendments and remarks, filed on 4/15/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 4/15/2022, has been entered.  The claim amendments overcome the previous drawing/specification objection of claim 13, the 112(a) rejection of claim 13, and the 112(b) rejections of claims 12-16. 

Claim Status
Claims 10-16 are pending with claims 10-12 being examined and claims 13-16 are withdrawn.  

Claim Objections
Claim 10 is objected to because of the following informalities:  reads “first and second marks” should read as “a first and second marks” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al (US 5104808 A; hereinafter “Laska”; already of record) in view Kraemer et al (US 20120301359 A1; hereinafter “Kraemer”), and in further view of Weyrauch et al (US 5314825 A; hereinafter “Weyrauch”; already of record). 
Regarding claim 10, Laska teaches an automatic analysis apparatus (Laska; Abstract; diagnostic instrument), comprising: 
a reagent disk (Laska; col. 5, line 34; Fig. 2; reagent wheel 44) which accommodates a plurality of reagent bottles (Laska; col. 5, lines 34-35; Fig. 2; adapted to receive a plurality of reagent cartridges 52) in each of which a plurality of suction ports are arranged along a center line (Laska; col. 6, line 34; Fig. 3; six reagent aspirate positions 122), and which rotates around a central axis in a circumferential direction to transport a reagent bottle to a desired position (Laska; col. 6, lines 21-23; Fig. 3; Reagent wheel 44…rotate bidirectionally about shaft 48); and 
a reagent dispensing mechanism (Laksa; col. 6, lines 9-10; Fig. 1, 2; A pipetting device 28) which rotates around a rotation axis (Laksa; col. 6, lines 25-27; Fig. 3; pipetting device 28 pivots about a shaft 105 so that movement of the pipetting probe tip (not shown) describes an arc 106) to suck a reagent from the reagent bottle at a predetermined suction position on the reagent disk (Laksa; col. 6, lines 9-13; Fig. 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…to a reaction vessel 66), wherein 
the reagent disk (Laksa; col. 6, lines 9-13, 27; Fig. 2, 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…an arc 106 intersecting all three wheels) at least one mounting position of the reagent bottle on the reagent disk (Laska; col. 5, lines 34-35; Fig. 2; adapted to receive a plurality of reagent cartridges 52), 
the reagent dispensing mechanism is arranged such that an arcuate trajectory of the reagent dispensing mechanism passes above the first and second marks (Laksa; col. 6, lines 9-13, 27; Fig. 2, 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…an arc 106 intersecting all three wheels), 
the reagent dispensing mechanism accesses any one of the plurality of suction ports (Laksa; col. 6, lines 25-34; pipetting device 28 pivots about a shaft 105…giving the probe tip access to the following dispense and or aspirate locations: six reagent aspirate positions 122) of the reagent bottle transported to the predetermined suction position by the rotation of the reagent disk to perform reagent suction (Laksa; col. 6, lines 38-41; Fig. 3; Shaft 48 rotates both the sample wheel 22 and the reagent wheel 44 simultaneously in order to bring the required reagent well or sample cup 23 under the probe tip which may be located at any of positions 122), 
an incubator (Laska; col. 6, lines 48-49; Fig. 2, 3; The reaction wheel 58 and its contents are thermally controlled at 37.degree. C) which rotates around a rotation axis and is provided with a plurality of reaction vessels mounted thereon (Laska; col. 6, lines 62-64; Fig. 2, 3; the reaction wheel is rotated in a stepwise fashion to sequentially move each reaction vessel step by step through a complete cycle), and 
a control computer (Laska; col. 5, lines 20-21; a central processing unit (CPU) housed in the apparatus), wherein 
the reagent dispensing mechanism is further arranged such that the arcuate trajectory of the reagent dispensing mechanism passes through a discharging position of the incubator (Laksa; col. 6, lines 25-27; Fig. 3; pipetting device 28 pivots about a shaft 105 so that movement of the pipetting probe tip (not shown) describes an arc 106), and discharges a reagent to a reaction vessel at the discharging position on the incubator (Laksa; col. 6, lines 9-13; Fig. 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…to a reaction vessel 66). 
Laska does not teach first and second marks are disposed on a surface of the reagent disk and the first and second marks sandwiching the mounting position of the reagent bottle.
However, Kraemer teaches an analogous art of an analyzer (Kraemer; Abstract) comprising a first and second marks disposed on a surface of a reagent disk (Kraemer; para [188, 190]; Fig. 11; Each reagent container assembly 11 consists of three containers or container sections 13a, 13b, 13c… Each container section has an upper opening 17) and the first and second marks sandwiching a mounting position of the reagent bottle (Kraemer; Fig. 12; examiner notes that the container 13b is fixed between 13a and 13c).  It would have been obvious to one of ordinary skill in the art to have modified the reagent disk of Laska to comprise the first and second marks disposed on the reagent disk sandwiching a mounting position of the reagent bottle as taught by Kraemer, because Kraemer teaches that each container section holds different reagents according to a specific assay protocol (Kraemer; para [188, 190]). 
Modified Laska does not teach the control computer stores a rotational movement amount of the reagent dispensing mechanism to the first and second marks in a storage device thereof, and a rotational movement amount to any one of the plurality of suction ports of the reagent bottle, to which the reagent dispensing mechanism accesses, transported to the predetermined suction position is determined based on the rotational movement amount of the reagent dispensing mechanism to the first and the second marks.  
However, Weyrauch teaches an analogous art of an automatic chemical analyzer (Weyrauch; Abstract) teaches a control computer (Weyrauch; col. 10, line 42; Fig. 71; CPU board 306) stores a rotational movement amount of a reagent dispensing mechanism to a first and second marks in a storage device thereof (Weyrauch; col. 26, lines 5-10; col. 38, lines 37-38; moving probe arm 17 and pipette 18 along an arcuate path centered about a third axis that is parallel to the first axis and intersecting both the cuvette access station A and the container access station C, the chemistry instrument 24 can selectively transfer liquids from containers; examiner notes the board 306 includes a suitable microprocessor and memory devices for storing logic and scheduling programs required to operate the chemistry instrument, thus the rotational amount of probe arm 17 is stored in the memory devices), and a rotational movement amount to any one of the plurality of suction ports of the reagent bottle, to which the reagent dispensing mechanism accesses, transported to a predetermined suction position is determined based on the rotational movement amount of the reagent dispensing mechanism to the first and the second marks (Weyrauch; col. 26, lines 13-16; The workstation 30 is programmed so the step of moving the pipette 18 provides randomly accessible transfer of liquid from any container on the tray to any cuvette on the turntable).  It would have been obvious to one of ordinary skill in the art to have modified the control computer of modified Laska to store the rotational movement of the reagent dispensing mechanism as taught by Weyrauch, because Weyrauch teaches controlling the motion of the probe prevents physical damage to the probe arm and pipette (Weyrauch; col. 32, lines 4-12). 
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 11, modified Laska teaches the automatic analysis apparatus according to claim 10 (the reagent disk of Laska is modified to comprise the first and second marks as taught by Kraemer discussed above in claim 10), wherein the first and second marks are protrusions or holes formed in a reagent holding unit of the reagent disk (Kraemer; para [188, 190]; Fig. 11; Each reagent container assembly 11 consists of three containers or container sections 13a, 13b, 13c… Each container section has an upper opening 17).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laska in view Kraemer in view of Weyrauch, and in further view of Watts et al (US 5807523 A; hereinafter “Watts”).
Regarding claim 12, modified Laska teaches the automatic analysis apparatus according to claim 10, with the reagent bottle, the reagent disk, and the plurality of ports.  
Modified Laska does not teach the reagent bottle is accommodated in the reagent disk such that an angle between the center line of the plurality of ports and a line extending radially outward from a center of the reagent disk through a center of the reagent bottle is greater than zero. 
However, Watts teaches an analogous art of an automatic chemistry analyzer (Watts; Abstract) wherein a reagent bottle is accommodated in the reagent disk (Watts; col. 6, line 56-57; The reagent station 16 is sized and dimensioned to retain a plurality of reagent containers 48) such that an angle between the center line of the plurality of ports and a line extending radially outward from a center of the reagent disk through a center of the reagent bottle is greater than zero (Watts; Fig. 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the reagent disk and the reagent bottle of modified in the manner of a line extending radially outward from a center of the reagent disk through a center of the reagent bottle is greater than zero as taught by Watts as this is a known and suitable arrangement for the reagent disk and the reagent bottle in the art.  Further, it is a matter of engineering design to arrange the reagent disk and the reagent bottle in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the reagent disk and the reagent bottle of modified Laska to the claimed limitation an angle greater than zero as Watts teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B). 

Response to Arguments
Applicant’s arguments filed, 4/15/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  Examiner notes the prior art rejection of claim 10 is withdrawn and a new prior art rejection is applied.  Applicant’s arguments have been considered by the examiner and are not found to be persuasive.
Applicants argue on page 7 of their remarks that neither Laska nor Weyrauch teach first and second marks.  Applicants further argue that a mark and a region of space are not the same thing.   Laska does not teach first and second marks are disposed on a surface of the reagent disk and the first and second marks sandwiching the mounting position of the reagent bottle.  However, Kraemer teaches an analogous art of an analyzer (Kraemer; Abstract) comprising a first and second marks disposed on a surface of a reagent disk (Kraemer; para [188, 190]; Fig. 11; Each reagent container assembly 11 consists of three containers or container sections 13a, 13b, 13c… Each container section has an upper opening 17) and the first and second marks sandwiching a mounting position of the reagent bottle (Kraemer; Fig. 12; examiner notes that the container 13b is fixed between 13a and 13c).  It would have been obvious to one of ordinary skill in the art to have modified the reagent disk of Laska to comprise the first and second marks disposed on the reagent disk sandwiching a mounting position of the reagent bottle as taught by Kraemer, because Kraemer teaches that each container section holds different reagents according to a specific assay protocol (Kraemer; para [188, 190]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798